This is an appeal from the judgment of the district court of Stephens county in an action wherein plaintiffs in error were plaintiffs. Plaintiffs in error in due time served and filed their briefs in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief or to otherwise appear in this cause upon the merits of the case, nor have they offered any excuse for their failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that judgment of the trial court denying an injunction be reversed, set aside, and held for naught and that judgment be rendered in favor of plaintiffs in error, and we find, upon examination of the authorities cited by plaintiffs in error, they reasonably support the contention of plaintiffs. We therefore reverse the judgment of the lower court, direct it to vacate its former order and enter judgment in favor of plaintiffs in error.